UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VALMIKI D. RAMANI,
                                Plaintiff,
                                                                    20-CV-1732 (CM)
                   -against-
                                                                   TRANSFER ORDER
AMAZON.COM,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this pro se action, invoking the Court’s diversity jurisdiction, 28 U.S.C.

§ 1332. He alleges that he purchased a defective product through Defendant Amazon.com. For

the following reasons, this action is transferred to the United States District Court for the Eastern

District of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” Under § 1391(c), an “entity with the capacity to sue and be sued” resides

in any judicial district where it is subject to personal jurisdiction with respect to the civil action

in question. See 28 U.S.C. § 1391(c)(2).

        Plaintiff resides in Briarwood, in Queens County, New York. He alleges that in

September 2019, he ordered an ice pack from Magic Gel on Amazon.com, which appears to have

been shipped to him through Amazon’s “fulfillment by Amazon” program. The ice pack leaked,

leaving Plaintiff with an ongoing skin condition. Plaintiff filed suit in the New York Supreme
Court, Queens County, eventually seeking $25,000 in damages (ECF 2-1 at 96), but the action

was dismissed for improper service. 1 Plaintiff has now refiled the action here.

        Even if venue is proper in this district, courts may transfer cases on their own initiative.

See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013)

(“Courts have an independent institutional concern to see to it that the burdens of litigation that is

unrelated to the forum that a party chooses are not imposed unreasonably on jurors and judges

who have enough to do in determining cases that are appropriately before them. The power of

district courts to transfer cases under Section 1404(a) sua sponte therefore is well established.”

(quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1

(S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir.

1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order

transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

        1
           Plaintiff attaches to his complaint the agreement between Amazon and third-party
sellers. It designates the laws of the State of Washington as the applicable state law, and courts in
the State of Washington as the appropriate venue for disputes between them that are not subject
to arbitration.

                                                   2
plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

         Under § 1404(a), transfer appears to be appropriate in this case. Plaintiff resides outside

this district, and he alleges that the operative events occurred outside this district. Venue is proper

under 28 U.S.C. § 1391(b) in Queens County, New York, 2 where the events giving rise to this

suit took place. Venue is therefore proper in the Eastern District of New York. See 28 U.S.C.

§ 112(a). Based on the totality of the circumstances, the Court concludes that it is in the interest

of justice to transfer this action to the United States District Court for the Eastern District of New

York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

         Plaintiff has consented to electronic service. The Clerk of Court is directed to transfer this

action to the United States District Court for the Eastern District of New York. Whether Plaintiff

should be permitted to proceed further without prepayment of fees is a determination to be made

by the transferee court. A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

Dated:       April 2, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



         2
         It is unclear from the complaint whether an agreement with a forum selection clause
governs this action.

                                                   3
